 Case 20-00187-jw    Doc 9    Filed 01/15/20 Entered 01/15/20 11:56:34      Desc Main
                               Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY
                        DISTRICT OF SOUTH CAROLINA

                             CERTIFICATE OF SERVICE

                                     CHAPTER 13
RE:          Case No.: 20-00187-jw
Debtor(s)    Keneth Dale Watts


I did this date serve the Notice and Order Regarding Procedures for Loss
Mitigation/Mortgage Modification filed by the court on January 10, 2020, Document
Number 6, on the parties listed below by electronic notice or by placing the same in the
United States mail with proper postage affixed thereto and addressed as follows:

January 15, 2020

                                        /s/Gared Eichholz
                                        Gared Eichholz, Legal Assistant to
                                        RICHARD A. STEADMAN, JR.
                                        Post Office Box 60367
                                        North Charleston, SC 29419
                                        (843) 529-1100
                                        rsteadman@steadmanlawfirm.com
                                        District Court I.D. #4284
                                        ATTORNEY FOR THE DEBTOR

Via U.S. Postal Service

Patricia Conklin
PO Box 910
Goose Creek SC 29445-0000

J.Ryan Neville
Stevens & Lee, P.C.
151 Meeting Street
Suite 350
Charleston, SC 29401
